G@ase 21-11271-abl Doc 294 Entered 07/26/21 12:26:33 Pagei1of5

MARJORIE A. GUYMON, ESQ.
Nevada Bar No. 004983

Email: mguymon@goldguylaw.com
Christi T. Dupont, Esq.

Nevada Bar No. 15537
cdupont@goldguylaw.com
GOLDSMITH & GUYMON, P.C.
2055 Village Center Circle

Las Vegas, Nevada 89134
Telephone: (702) 873-9500
Facsimile: (702) 873-9600
Attorneys for PROLACTA BIOSCIENCE, INC.

 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: ) Case No. 21-11271-abl
)
MEDOLAC LABORATORIES ) Chapter 7
A PUBLIC BENEFIT CORPORATION, )
) Hearing Date: OST
Debtor. ) Hearing Time: OST
)

 

MOTION TO WITHDRAW PROOF OF CLAIM

COMES NOW, PROLACTA BIOSCIENCE, INC. (“Prolacta”), by and through
counsel, Goldsmith & Guymon, P.C., and hereby files the instant Motion to Withdraw Proof
of Claim (“the Motion”). This Motion is based upon Federal Rule of Bankruptcy Procedure
Rule 3006.

This Motion is supported by the following Memorandum of Points and Authorities,
as well as the pleadings and papers on file herein, and the oral argument of counsel upon
hearing.

DATED this 7 day of July, 2021.

yt YMON, P.C.

Marjorie A!4suymon, Esq.

Nevada Bar No. 4983

Christi T. Dupont, Esq.

Nevada Bar No. 15537

2055 Village Center Circle

Las Vegas, Nevada 89134

Attorneys for Prolacta Bioscience, Inc.

   

 

Page 1 of 5

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gase 21-11271-abl Doc 294 Entered 07/26/21 12:26:33 Page 2of5

1.

MEMORANDUM OF POINTS AND AUTHORITIES
I. FACTUAL SUMMARY

A. Background

Medolac Laboratories, a Public Benefit Corporation (“Debtor”) filed its’ Voluntary
Petition for Bankruptcy with this Court on March 17, 2021. See ECF No. 1.
Prolacta filed its Motion for Relief from the Automatic Stay (“Motion for Relief”) on
April 7, 2021. See ECF No. 66. The matter was heard on May 26, 2021 and granted
on June 4, 2021. See ECF No. 213.

Debtor attempted to achieve confirmation of a Subchapter V Chapter 11
reorganization plan that would effectively wipe out Prolacta’s intellectual property
claims asserted in its’ State Court Case (Superior Court, Orange County, California,
Case No. 30-2015-00767116-CU-NP-CJC).

Because the only way to prevent the Debtor from successfully confirmation a Chapter
11 Plan was to file an objection, Prolacta filed a proof of claim on May 26, 2021.’
Therein, Prolacta estimated its’ monetary damages resulting from Debtor’s theft of
intellectual property at $18,000,000.00. Attached to the proof of claim is an explicit
disclaimer outlining Prolacta’s preservation of rights to a jury trial per this Court’s lift
stay order. More specifically, the declaration states “The filing of this Creditor’s
Claim does not waive Prolacta Bioscience, Inc.’s right to a jury trial nor does it
subject Prolacta Bioscience, Inc. to the jurisdiction of the Bankruptcy Court as it
relates to its’ claims for relief set forth in its’ state court lawsuit, pursuant to the relief
from stay granted and ordered by the Honorable Chief Judge Landis on May 26, 2021
at 2:30 P[.J]M.”

After hearing Prolacta’s Motion to Dismiss and the Objection to Debtor’s Plan, this
Court converted Debtor to a Chapter 7 bankruptcy on July 7, 2021. See ECF 237.

The preservation of Prolacta’s intellectual property rights remain its’ top priority. It

 

 

' ECF No. 174, Claim No. 28-1.

Page 2 of 5

 
oOo nN DD

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gase 21-11271-abl Doc 294 Entered 07/26/21 12:26:33 Page 3of5

is clear that Debtor’s bankruptcy estate is minimal, excluding Prolacta’s intellectual

property since it was Prolacta’s SOPs, fortifier, and customer lists from which Debtor

derived its’ product.

6. Due to the conversion of this case from Chapter 11/Subchapter V to Chapter 7,
Prolacta does not believe there will be any significant distribution to unsecured
creditors’. As such, it has filed an amended Proof of Claim of $0 and now desires to
withdraw its monetary claim.

7. Prolacta’s sole desire is to obtain confirmation from a jury in the State Court Case that
Medolac and the other named defendants stole its intellectual property, require its
return, and receive an injunction against the defendants from selling or utilizing its’
assets.

Il. LEGAL ARGUMENT

A. Prolacta should be allowed to withdraw its’ proof of claim with such terms and
conditions as this Court deems proper.

Any creditor can withdraw a claim as of right by filing a notice of withdrawal unless
certain circumstances exist. Federal Rule of Bankruptcy Procedure 3006. Ifa creditor has
rejected a debtor’s plan or otherwise significantly participated in a case, then the creditor
must file a motion to withdraw its’ proof of claim. /d. Upon a hearing noticed to the trustee
the court may allow a creditor to withdraw its’ proof of claim. Jd. The Court must lay out
terms and conditions that it sees proper. Jd. While this Court may order otherwise, an allowed
withdrawal ordinarily constitutes withdrawal of any plan rejections. Jd.

A motion for leave to withdraw a claim under Bankruptcy Rule 3006 is governed by
FRCP 41(a) considerations. In re 20/20 Sport, Inc., 200 B.R. 972, 979 (Bankr. S.D.N.Y.
1996) (citing Advisory Committee Note to Bankruptcy Rule 3006). The accompanying

Federal Rule of Civil Procedure governs dismissal of actions by a plaintiff in a civil suit.

 

Debtor’s Schedule of Unpaid Debts, and Final Report and Account (ECF 292) reflects
$786,234.26 unpaid Chapter 11/SubChapter V debt, and the IRS filed a Proof of Claim totaling
$993,662.41. Meanwhile, its assets are estimated to be worth no more than $322,507 in cash and accounts
receivable, plus product it cannot sell.

Page 3 of 5

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

C@ase 21-11271-abl Doc 294 Entered 07/26/21 12:26:33 Page 4of5

Voluntary dismissal under FRCP 41(a)(2) is within the court's discretion and thus, the court
has the power to weigh the equities and do justice in the case. Jd. Thus, in ruling on such a
motion, the court's discretion is to be exercised with due regard to the legitimate interests of
both the plaintiff and the defendant. Jd. While the rule is to allow a plaintiff to dismiss an
action without prejudice to future litigation, the dismissal must not unfairly prejudice the
defendant's interests. Jd. The 9" Circuit has held that legal prejudice is not satisfied by the
inconvenience of facing a second lawsuit, loss of choice of forum, loss of a tactical
advantage, and dismissal at an early stage of the proceeding. /d. Factors pertinent to a Rule
41 prejudice analysis include: diligence in pursuing withdrawal of the claim, undue
vexatiousness, the extent the [claim] has ‘progressed,’ duplication of litigation expense,
explanation of the need to withdraw, delay in prosecution of the [claim], prejudice to others
and the importance of the claim to the reorganization effort.”/d..

Prolacta objected to Debtor’s plan of confirmation. Prolacta participated significantly
in Debtor’s bankruptcy matter to protect its’ intellectual property interests, a legitimate
interest. Those interests are the subject of its’ State Court Case which seeks to enforce its’
intellectual property rights against Debtor. Prolacta’s interest to continue the State Court Case
against Debtor and withdraw its’ proof of claim must not unfairly prejudice Debtor’s
interests. The fact that facing the State Court Case would be “inconvenient” for Debtor does
not rise to the level of unfair prejudice per the 9" Circuit. Prolacta has remained diligent in
its’ actions to protect and continue working to enforce its’ intellectual property rights. It has
participated appropriately in Debtor’s bankruptcy matter, preserved its’ intellectual property
rights by way of attachment to its’ proof of claim, and achieved an order to lift stay to allow
it to proceed against Debtor in the State Court Case.

Prolacta files this Motion in light of the fact that it no longer needs standing to oppose
Debtor’s plan. Prolacta’s State Court Case does not exhibit undue vexatiousness as it is a
necessary lawsuit brought to ensure justice is achieved in its’ rightful preservation and
enforcement of intellectual property rights. The State Court Case’s progress was paused due

to the COVID-19 crisis. However, it was near completion prior to the pause and has

Page 4 of 5

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 21-11271-abl Doc 294 Entered 07/26/21 12:26:33 Page5of5

continued since this Court’s order lifting stay. There is a status hearing scheduled for June
26, 2021. Currently, Debtor Weir requested the status hearing be moved to August.

Debtor’s Chapter 7 trustee, Brian D. Shapiro, Esq., has filed a Motion to Reinstate the
Stay as to Prolacta (ECF 260) and therein argues that Prolacta submitted to this Court’s
jurisdiction by filing a proof of claim and should not be allowed to enforce its’ right to a jury
trial as to the status of the intellectual property by continuing its State Court Case. This
argument should not succeed, as Prolacta would be unduly prejudiced. This issue must be
decided—the best forum is the California Superior Court where the case has resided for over
six (6) years and where a jury was paneled for three (3) weeks.

The Trustee seeks to bar Prolacta from proving that its’ intellectual property was
stolen by Debtor. The Trustee wants to preserve the right to retain power over all claims
Debtor may have against Prolacta. The result would be to utilize the bankruptcy code in a
way that prevents justice and allows Debtor to effectively steal Prolacta’s intellectual
property and prevent it from achieving any due remedy. A motivation of theft cannot stand
as a viable reason to disallow Prolacta from withdrawing its’ proof of claim.

This Court should allow Prolacta to withdraw its’ proof of claim as being no longer
necessary because the interests of equity support it and Debtor would not suffer undue
prejudice.

Iii. CONCLUSION

Prolacta respectfully requests this Court grant its’ Motion to Withdraw Proof of
Claim pursuant to Federal Rule of Bankruptcy Procedure 3006.

DATED: July 23, 2021.

G IT YMON, B.C

"as

 

| Marjorie AGuymon, Esq.
Nevada Bar No. 4983
Christi T. Dupont, Esq.
Nevada Bar No. 15537
2055 Village Center Circle
Las Vegas, Nevada 89134

Page 5 of 5

 

 

 
